Grant, J.
The purpose of this bill is to set aside a deed made by complainants, May 3, 1880, to defendant *642Webber, to have it declared a mortgage, and to secure an accounting. The case was heard upon pleadings and proofs taken in open court. At the commencement of taking proofs, defendants conceded that complainants might have a decree for the land upon payment of the amount due. The case proceeded upon that theory. Decree was rendered for defendants for $3,200, and sale ordered upon failure to redeem. The issue is one of fact only. An examination of the proofs leads us to the same conclusion as that reached by the circuit court.
The decree inadvertently omitted to provide for the payment by the defendants of the mortgage held by defendant Cash, and which was given by defendant Webber. The decree will be modified so as to deduct the amount due upon this mortgage, unless defendants procure its discharge. Defendants will recover costs.
The other Justices concurred.